Citation Nr: 1013623	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-05 537	)	DATE
	)
	)


THE ISSUES

Whether a December 31, 2008, Board of Veterans' Appeals 
(Board) decision, which denied service connection for a back 
disability, to include as due to herbicide exposure; post-
traumatic stress disorder (PTSD); loss of vision as secondary 
to service-connected diabetes mellitus due to herbicide 
exposure; a left shoulder disability, to include as due to 
herbicide exposure; a left arm disability, to include as due 
to herbicide exposure; a stomach disability, to include as 
due to herbicide exposure; residuals of malaria; and other 
arthritic conditions, to include as due to herbicide 
exposure; should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1967 to August 
1969 and from August 1969 to June 1972.

The matter comes before the Board pursuant to the Veteran's 
June 2008 Motion for CUE with respect to a Board decision on 
December 31, 2008.


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors, of fact or law in the December 31, 2008, 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Initially, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE.  Consequently, the Board finds that further 
development is not warranted in this matter under the VCAA 
or on any other basis.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  Review for CUE in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute CUE.  To warrant revision of a 
Board decision on the grounds of CUE, there must have been 
an error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be CUE.

(d) Examples of situations that are not CUE. -- (1) Changed 
diagnosis. A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there 
has been a change in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b) Specific Allegations Required: The motion must set forth 
clearly and specifically the alleged CUE, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to filing 
under this subpart.  (38 C.F.R. § 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in Board decisions based on years of prior 
United States Court of Appeals for Veterans Claims (Court) 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).

In the December 31, 2008, Board decision, the Board 
determined that (1) arthritis of the spine had not been 
present in service and was not the result of a disease, 
injury, or exposure to herbicides in service; (2) the 
Veteran does not have a current diagnosis of PTSD; (3) the 
Veteran's visual impairment was not etiologically related to 
a service connected disease or injury; (4) arthritis of the 
left shoulder had not been present in service and was not 
the result of a disease, injury, or exposure to herbicides 
in service; (5) the Veteran's scars to the left arm and 
stomach were the result of a gunshot wound incurred during 
active service in April 1972, a period of service resulting 
in an other than honorable discharge; (6) the Veteran had no 
current residuals of malaria; and (7) arthritis of the right 
shoulder and bilateral hips were not present in service and 
were not the result of a disease, injury, or exposure to 
herbicides in service.

In his February 2009 written motion for CUE, the Veteran 
generally asserts that he should be service connected for a 
back disability, PTSD, loss of vision, a left shoulder 
disability, a left arm disability, a stomach disability, 
residuals of malaria, and other arthritic conditions because 
he had been wrongfully recruited as a minor child into 
service, and that he was, in essence, a helpless child that 
should not be  responsible for the actions conducted at that 
time.  He essentially asserts that in making its decision, 
the Board ignored documented facts or evidence.  He also 
asserted that fairness would dictate that his motion should 
be granted.

Analysis

The Board has carefully reviewed the moving party's CUE 
motion of February 2009, and finds that it contains no more 
than general assertions of CUE with respect to the Board's 
decision of December 31, 2008.

To the extent the moving party contends that the Board 
ignored documented facts or evidence and/or did not properly 
interpret the medical records in the possession of VA, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).

The moving party points to no specific evidence of record 
which undebatably demonstrated that the Veteran should be 
service connected for a back disability, PTSD, loss of 
vision, a left shoulder disability, a left arm disability, a 
stomach disability, residuals of malaria, and other 
arthritic conditions.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or 
any other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. § 
20.1404(b) (2009), the motion is dismissed without 
prejudice.

While this decision does not preclude the Veteran from 
submitting more specific allegations of CUE, it is suggested 
that he should carefully consider the above-noted 
requirements before refiling his motion, so as to obtain a 
better grasp of what does and does not constitute CUE.  As 
was noted above, merely asserting more details and then 
generally asking the Board to go over the record again is 
not sufficient.

ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
Court.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) (holding that a claimant seeking 
to appeal an issue to the Court must first obtain a final 
Board decision on that issue.)  This dismissal under 38 
C.F.R. § 20.1404(b) (2009) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2009).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



